 1   Scott J. Ferrell, Bar No. 202091
     sferrell@pacifictrialattorneys.com
 2   Roger E. Borg, Bar No. 117765
     rborg@pacifictrialattorneys.com
 3   PACIFIC TRIAL ATTORNEYS, P.C.
     4100 Newport Place Drive, Suite 800
 4   Newport Beach, California 92660
     Telephone: (949) 706-6464
 5   Facsimile: (949) 706-6469
 6   Attorneys for Plaintiff
     KYLE JOHNSON
 7
 8                              UNITED STATE DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   KYLE JOHNSON, individually and on Case No. 2:16-cv-01148-MCE-CKD
     behalf of all others similarly situated, STIPULATION AND ORDER RE
12                                            EXTENSION OF TIME TO SERVE
                        Plaintiff,            DISCOVERY RESPONSES
13
14                      v.
15
     PLURALSIGHT, LLC, a Nevada limited
16   liability company; and DOES 1 – 10,
17   inclusive,
18                      Defendants.
19
20
21         Plaintiff Kyle Johnson (“Plaintiff”) and Defendant Pluralsight, LLC (“Defendant”),

22   through their counsel of record, state as follows:

23                                           RECITALS

24         A.     Defendant has served on Plaintiff several items of written discovery,

25   including Requests for Admissions, Set One, Special Interrogatories, Set One, and

26   Requests for Production, Set One (the “Discovery Requests”). Plaintiff’s responses to the

27   Discovery Requests are currently due on July 25, 2019.

28
                                               -1-
     STIPULATION AND ORDER RE EXTENSION OF TIME TO SERVE DISCOVERY RESPONSES – Case No. 2:16-cv-
                                         01148-MCE-CKD
 1         B.     Plaintiff and Defendant are currently engaged in potential settlement
 2   discussions. In order to permit these discussions to go forward, and to allow Plaintiff
 3   additional time to prepare responses to the Discovery Requests, Plaintiff and Defendant
 4   have agreed that Plaintiff shall have an extension of time, up to and including August 16,
 5   2019, in which to serve responses to the Discovery Requests.
 6         WHEREFORE, Plaintiff and Defendant, through their counsel of record, hereby
 7   stipulate and agree as follows:
 8                                        STIPULATION
 9         1.     Plaintiff shall have an extension of time, up to and including August 16,
10   2019, in which to serve responses to the Discovery Requests.
11
     Dated: July 24, 2019              PACIFIC TRIAL ATTORNEYS
12                                     A Professional Corporation
13                                     /s/Roger E. Borg__________________
14                                     Roger E. Borg
                                       Attorneys for Plaintiff KYLE JOHNSON
15
16   Dated: July 24, 2019              HATTON, PETRIE & STACKLER APC
17                                     /s/John A. McMahon__________________
                                       John A. McMahon
18                                     Attorneys for Defendant PLURALSIGHT, LLC
19
20                                        ORDER
21
22         Good cause appearing therefor, IT IS SO ORDERED.
23   Dated: July 24, 2019
24
25
26
27
28
                                               -2-
     STIPULATION AND ORDER RE EXTENSION OF TIME TO SERVE DISCOVERY RESPONSES – Case No. 2:16-cv-
                                         01148-MCE-CKD
